 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MICHAEL MILLER,                                          Case No.: 2:19-cv-00696-APG-NJK

 4          Plaintiff                                   Order for Joint Proposed Pretrial Order

 5 v.

 6 ARISTOCRAT TECHNOLOGIES, INC.,

 7          Defendant

 8         The scheduling order in this case required that the joint proposed pretrial order be filed

 9 by March 18, 2020. ECF No. 21 at 3. Nothing was filed by that date.

10         I THEREFORE ORDER the parties to file a joint proposed pretrial order by April 10,

11 2020.

12         DATED this 19th day of March, 2020.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
